Title: To George Washington from Elizabeth Willing Powel, 11–13 March 1797
From: Powel, Elizabeth Willing
To: Washington, George



My very dear Sir
Phila. 11 [–13] th March 1797

Like a true Woman (as you will think) in the Moment of Exultation, and on the first Impulse (for you know we are never supposed to act Systematically or from attentive Consideration,[)] I take up my Pen to address you, as you have given me a complete Triumph on the Subject of all others on which you have I suppose thought me most deficient, and most opposite to yourself; and what is still more charming—your Candor shall preside as Judge, nay you shall pass Sentence on yourself, and I will not appeal from your Decision. Suppose I should prove incontestably that you have without Design put into my Possession the love Letters of a Lady addressed to you under the most solemn Sanction; & a large Packet too. What will the Goddess of Prudence and Circumspection say to her favorite Son and Votary for his dereliction of Principles to which he has hitherto made such serious Sacrifices.

Was the Taste of your Sex predominant in your Breast; and did the Love of Variety so preponderate, that because you had never blundered as President, was you determined to try its Delights as a private Gentleman; but to keep you no longer in Suspense, tho’ I know that your Nerves are not as irritable as a fine Ladies, yet I will with the Generosity of my Sex relieve you, by telling you—that upon opening one of the Drawers of your writing Desk I found a large Bundle of Letters from Mrs Washington bound up and labled with your usual Accuracy. Mr Lear was present, I immediately desired him to take Charge of the Package which he declined—alleging that he thought it was safer in my Hands, at least for some Time—at first I urged it; but finding him Inflexible as I suppose from Motives of Delicacy I sealed them up And I trust it is unnecessary for me to add that they will be keept Inviolably until I deliver them to him or to your Order. As Mr Lear has been connected both with you and Mrs Washington, and as it is probable that some family Circumstances may have been mingled into her Communications to you, to save his Feelings I have sealed the Package with Three Seals bearing the Impression of my blessed Friends Arms, such as that I myself use. Should Mrs Washington appear to have any unpleasant Sensations on this Subject you will I am certain remove them by reminding her—that tho’ Curiosity is supposed to be a prominent feature of the female Mind, yet it will ever be powerfully counteracted when opposed by native Delicacy, or sense of Honor, and I trust a pious Education.
I shall my good Sir give to Mr Lear 245 Dollars which I find was the first Cost of the writing Desk. In my Estimation its Value is not in the least diminished by your use of it; nor from its having been the Repository of those valuable Documents that originated with you during your wise and peaceful Administration for Eight Years. I am sensible many true & handsome Compliments might be paid to you on this Occasion; but as they have been resounded with Elegance & Sincerity through the Whole Continent, and will be re-echoed by Posterity, as you must be conscious they are just and as you are not a Man of Vanity, I will not in my blundering Way attempt a Theme that I feel myself totally inadequate to, as Blundering would not have to me even the Charm of variety to recommend it.
And now let me return you Thanks for your Tributes of Affection. Mr Lear has sent me in your Name a Pair of Lamps & Brackets

with the Appendages. From you they are acceptable tho from no other Being out of my own Family would I receive a pecuniary Favor, nor did I want any inanimate Memento to bring you to my Recollection. I most sincerely hope to hear that you are all well and safely arrived at Mount Vernon long before you will receive this Scrawl. Be pleased to present my best Wishes to Mrs Washington & Miss Custis. Truly & affectionately I have the Honor to be, Sir Your most Obedt & Obliged

Eliza. Powel


N.B. March 13th Mr Lear dined with me Yesterday. I desired him not to mention the Circumstance alluded to in the first ⟨Para⟩-graph of this Letter, therefore Mrs W. need not be informed of it unless you choose to tell her yourself. E.P.

